DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Election/Restrictions
Applicant’s election without traverse of Group II, Species B in the reply filed on 12/13/2021 is acknowledged. Claims 14-18 are currently pending in this application.
Claim Objections
Claims 14, 15, and 17 are objected to because of the following informalities:  Claim 14 recites “a foot member…; a movable body…; a base body…; a compliant linking member; an actuator” and appears to be missing the word – and – after the limitation “body;” in line 6. Claims 14, 15, and 17 also recite the various spellings of the term “movable” throughout.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14, 16, and 18 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Patent Application Publication No. 2009/0204230 A1 to Kaltenborn et al. (Kaltenborn).
Regarding at least claim 14
Kaltenborn teaches an orthopedic foot device with a connection part for the lower leg, a swivel joint acting as an ankle joint by means of which a foot part is rotatably connected in the direction of dorsiflexion and the direction of plantar flexion to the connection part, with a damping arrangement influencing the rotational movement (abstract). 

    PNG
    media_image1.png
    201
    296
    media_image1.png
    Greyscale

Kaltenborn meets the limitations of a prosthetic device (fig. 1), comprising: a foot member (10) including a first joint (5) and a second joint (14); a movable body (15) including a first joint (14) and a second joint (16); a base body (4) coupled to the first joint (5) of the foot member; a compliant linking member (23) disposed between the second joint of the foot member and the first joint of the moveable body (the spring/compliant linking member can be seen as being disposed between joint 14, 
Regarding at least claim 16
Kaltenborn teaches the prosthetic device of claim 14, wherein the compliant linking member includes a spring or flexible beam (paragraph 0039 discloses that the forefoot part 15 is provided with a bearing attachment 22 used to hold spring 23 which can be loaded with tension and pressure and which is supported at its other end on the front lever arm 13 of the foot part 10).
Regarding at least claim 18
Kaltenborn teaches the prosthetic device of claim 14, wherein the base body (4) includes a shank (2) and housing (24) configured to fit onto a user (as shown in fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2005/0197717 to Ragnarsdottir et al. (Ragnarsdottir).
Kaltenborn teaches the prosthetic device of claim 14, as well as an actuator that includes a moveable member (piston; 18) and shaft (piston rod; 18’) (paragraph 0040).
However, Kaltenborn wherein the actuator includes a motor member, moveable member, and shaft between the motor member and moveable member.
Ragnarsdottir teaches a prosthetic or orthotic system and method associated with the movement of a limb (abstract). More specifically, Ragnarsdottir teaches a foot unit with an attachment member pivotably attached, and an actuator configured to actively adjust an angle between the attachment member and the foot unit (paragraph 0008). Ragnarsdottir also teaches that the actuator may comprise a single-screw motor, a piston cylinder-type structure, a servomotor, a stepper motor, a rotary motor, a spring, a fluid actuator, or the like, for the purpose of actively adjusting an angle or providing for motion between multiple members (paragraph 0050).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Kaltenborn to substitute the piston cylinder-type structure, used to effect an adjustment of the forefoot part, for an actuator that includes a motor member, such as a single-screw motor, in order to actively adjust the angle or provide for motion between multiple members, as taught by Ragnarsdottir, such as the forefoot part/member and the main foot part/member of Kaltenborn. 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest a prosthetic foot member coupled to a base body via a first joint, a compliant linking member disposed between a second joint of the foot member and a first joint of a movable body, an actuator disposed between the base body and a second joint of a movable body, as well as a passive linking member coupled between a third joint of the foot member and a third joint of the moveable body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/YASHITA SHARMA/           Primary Examiner, Art Unit 3774